DETAILED ACTION
	This is a final Office Action on the merits for application 16/762,984. Receipt of the amendments and arguments filed on 7/27/2022 is acknowledged.
Claims 1-6, 8-11, 13, 15, and 16 are pending.
Claims 7, 12, and 14 are cancelled.
Claims 1-6, 8-11, 13, 15, and 16 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10, 11, and 13 are rejected under 35 U.S.C. 103 as obvious over Toas (U.S. Publication 2008/0163565) in view of Luckey (U.S. Patent 4,007,672).
Regarding claim 1, Toas discloses sound-absorbing roof construction of a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined), several roof trusses (#16) having ends, the roof trusses resting at least at the ends on the walls (see figure 2) and with a sound-reflecting roof cladding (boards #22 comprise of a certain degree of sound reflection and thus are considered the sound reflecting roof cladding as defined) carried by the roof trusses (see figures 2 and 3), wherein on side surfaces of several of the roof trusses absorber strips (#8) are attached (see figures 2 and 3), which are composed of sound absorber elements (see paragraph 27, where the strips #8 are formed of materials that comprise of sound absorption characteristics), wherein a sound-reflecting section of the roof cladding extends between adjacent roof trusses with the absorber strips (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22), wherein the roof cladding extending between the side surfaces of the roof trusses covered with absorber strips is not covered with sound-absorbing material (a space #14 exists between the sound absorbing material #8 and the cladding #22 such that sound can propagate therebetween, where figure 3 depicts a cross-section view where the cladding is not covered by the insulation and/or no sound-absorbing material is depicted above the cladding such that the roof cladding #22 is considered to not be covered as defined). 
With regards to the limitations defining a width of the sound-reflecting section which is at least twice the average height of the roof trusses, paragraph 22 of Toas discloses the roof trusses #16 can be spaced on 12, 16, or 24 inch centers, but does not disclose the height of the roof rafters. However, it is highly well known in the art, as evidenced by Luckey, that roof rafters are commonly constructed using 2x4 through 2x12 inch boards with spacings of 16 or 24 inches. See col. 4, ll. 3-7. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have constructed the roof trusses of Toas to comprise of heights between 4 and 12 inches, as taught in Luckey, in order to use well known and cost effective boards within the art to construct such trusses. Thus, constructing the height of the trusses of Toas to those as disclosed within Luckey would meet the width that is at least twice the height of the trusses limitations of claim 1.
Regarding claim 3, Toas in view of Luckey render obvious further absorber strips run along an upper edge of the walls and/or between adjacent roof trusses in the roof construction (Toas disclose the absorber strips #8 run along the entire length of the roof and between each rafter #16 such that they extend between the adjacent trusses and can be considered to run along the upper edge of the walls between the trusses).
Regarding claim 10, Toas in view of Luckey render obvious the roof trusses are spaced apart from one another by more than four times a mean height of the roof trusses (as taught in Luckey, the height of the roof truss can be 4 or 6 inches, with the spacing between rafters being 16 or 24 inches and thus use of a spacing of 24 inches with four inch height rafters would meet such limitations as defined, where such sizes can be provided within Toas as explained above).
Regarding claim 11, Toas in view of Luckey render obvious an area occupied by the absorber strips on side faces of the roof trusses is smaller than a projected area of the roof cladding (as explained above, the height of the rafters is at least twice as small as the width of the exposed roof cladding surface #12 of Toas, such that the absorber strips occupy a smaller area on the side faces of the trusses #16 than the exposed bottom surface #12 of the cladding #22 above it).
Regarding claim 13, Toas discloses a sound absorber arrangement comprising a plurality of sound absorber elements (#8) are arranged in a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined) and a roof structure which closes the hall upwards (see figure 2), the roof structure having a plurality of roof trusses (#16) resting on the walls (see figure 2) and a roof cladding (#22) supported by the roof trusses (see figures 2 and 3), wherein absorber strips that include sound absorber elements are attached to two side surfaces of several of the roof trusses (see figure 3), the roof cladding with absorber strips being located between the roof trusses (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22). 
With regards to the limitations defining a width of the cladding between trusses which is at least twice the height of the absorber strips, paragraph 22 of Toas discloses the roof trusses #16 can be spaced on 12, 16, or 24 inch centers, but does not disclose the height of the roof rafters, and thus the height of the absorber strips which extends less than the height of the roof rafters. However, it is highly well known in the art, as evidenced by Luckey, that roof rafters are commonly constructed using 2x4 through 2x12 inch boards with spacings of 16 or 24 inches. See col. 4, ll. 3-7. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the absorber elements of Toas to comprise of heights between 4 and 12 inches, as taught in Luckey, in order to conform such absorber elements to the height of roof rafters that are commonly used within the art to construct such an insulation roof assembly with known, cost effective materials. Thus, constructing the height of the absorber elements #8 of Toas to those as disclosed within Luckey would meet the width that is at least twice the height of the absorber strip limitations of claim 1.

Claim(s) 1-5, 10, 11, and 13 are rejected under 35 U.S.C. 103 as obvious over Oed (U.S. Patent 2,020,430) in view of Thrift et al. (U.S. Patent 4,894,964) and Belmonte et al. (U.S. Publication 2016/0209007).
Regarding claim 1, Oed discloses sound-absorbing roof construction of a hall with walls (the building which comprises of a room with a ceiling and beam #20, as taught in claim 4 can be used as a hall and thus meets such limitations as defined), a roof truss (#30), and with a sound-reflecting roof cladding (claim 4 discloses a ceiling is positioned above the roof truss #30), wherein on side surfaces of the roof truss absorber strips (#33) are attached (see figure 7), which are composed of sound absorber elements (see page 2 lines 39-58), wherein the roof cladding extending between the side surfaces of the roof trusses covered with absorber strips is not covered with sound absorbing material (See figure 5, where the absorber material #31/33 is only provided on the beam and not on the roof cladding above it. Furthermore, material #17 is spaced from the bottom surface of the cladding so as to provide an area of sound propagation between such elements and thus not cover the cladding such as from the perspective of the figures. There is also no cladding provided above the cladding between the trusses.).
With regards to the limitations requiring the roof trusses to comprise of a plurality of trusses resting on their ends on the walls of the hall and the roof cladding supported by the roof trusses and forming a sound-reflecting section between adjacent roof trusses, though Oed only discloses a single beam, it is highly well known in the art, as evidenced by Thrift et al., that such ceiling beams can extend between opposite walls of the building structure in order to be supported thereon, where panels can be supported on top of and between adjacent beams in order to form a roof cladding, such as to form a second floor of the structure or to cover the building structure and separate it from the external environment. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the building of Oed to comprise of a plurality of beams which are supported upon opposing walls of the building and which support roof cladding therebetween, as taught in Thrift et al., in order to properly support such beams using the structure provided and to also provide a separate, useable story above the beams or to protect the structure from the external environment by providing cladding thereabove.
Furthermore, though Oed in view of Thrift et al. do not specifically disclose the spacing of such trusses and the height of such trusses to get the range as defined, it is highly well known in the art, as evidenced by Belmonte et al., that such ceiling joists/trusses can be spaced by 12 in., 19.2 in., 24 in., or other standard spacing with a height of 6 inches and width of 2 inches. The spacing of such roof trusses is known in the art to be based on the material of the truss and what is to be supported thereabove, and thus it would have been obvious to have used a width between trusses in Oed to be at least twice the height of the trusses, as taught in Belmonte et al., in order to provide a strength to cost ratio that efficiently supports the roof cladding thereabove while falling within building codes for safety factory and strength and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Oed in view of Thrift et al. and Belmonte et al. render obvious the absorber strips substantially completely cover the side surfaces of all the roof trusses lying in an interior of the hall (see figure 6 of Oed, where the absorber strips can be considered to comprise of elements #31 that substantially completely cover the left and right sides of the truss #30).
Regarding claim 3, Oed in view of Thrift et al. and Belmonte et al. render obvious further absorber strips run along an upper edge of the walls and/or between adjacent roof trusses in the roof construction (figure 9 of Oed depicts the upper edges of the walls of a hall can be provided with absorber strips #18 and thus render such features obvious).
Regarding claim 4, Oed in view of Thrift et al. and Belmonte et al. render obvious an acoustically hard reflective wall (the center web of the beam #30 of figure 5 of Oed can be considered the hard reflective wall of the invention) arranged between the absorber strips located opposite one another on a common roof truss which is located between an upper flange and a lower flange of the roof truss (see figures 6 and 7 of Oed, where such a web is located between left and right strips #31/33 of the assembly and between the upper and lower flanges of the truss).
Regarding claim 5, Oed in view of Thrift et al. and Belmonte et al. render obvious an air gap remains between the absorber strips and the reflection wall (see figure 6 of Oed).
Regarding claim 10, Oed in view of Thrift et al. and Belmonte et al. render obvious the roof trusses are spaced apart from one another by more than four times a mean height of the roof trusses (As explained above, the spacing of such roof trusses is known in the art to be based on the material of the truss and what is to be supported thereabove, and thus it would have been obvious to have used a width between trusses in Oed to be more than four times the height of the trusses, as taught in Belmonte et al., in order to provide a strength to cost ratio that efficiently supports the roof cladding thereabove while falling within building codes for safety factory and strength and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 11, Oed in view of Thrift et al. and Belmonte et al. render obvious an area occupied by the absorber strips on side faces of the roof trusses is smaller than a projected area of the roof cladding (as explained above, the height of the rafters is at least twice as small as the width of the exposed roof cladding surface, such that the absorber strips occupy a smaller area on the side faces of the trusses than the exposed bottom surface of the cladding above it).
Regarding claim 13, Oed in view of Thrift et al. and Belmonte et al. render obvious the claimed arrangement as explained above in the rejection of claim 1, where the height of the absorber strips of Oed are similar to the height of the trusses and thus would similarly be constructed to be at least twice as small than the width between roof trusses as explained above. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Noxon (U.S. Patent 5,623,130).
Regarding claim 6, Oed does not disclose the thickness of sound absorber elements as being between 20-65 mm. However, it is highly well known in the art, as evidenced by Noxon, that such acoustic panels can be constructed with a 2 inch thickness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the panels of Oed to comprise of a thickness between 20 and 65 mm, such as 2 inches as taught in Noxon, in order to provide the system with specific acoustical absorbing characteristics.
Regarding claim 15, Oed in view of Thrift et al., Belmonte et al., Kemp et al., and Noxon render obvious the sound absorber elements of the absorber strips have a thickness of 25 mm (Noxon discloses in col. 2, ll. 61-67 that such shapes and sizes of the acoustical foam can vary based on room aesthetics and thus it would have been obvious to have constructed the thickness of the sound absorber elements of Oed to be 25 mm in thickness in order to provide the room with satisfactory room aesthetics and acoustics while balancing out cost of the assembly and also since Noxon discloses such values for the thickness of the sound absorber elements appear to be a design choice which a user can choose based on the room such a system is to be applied within and what aesthetics and acoustics are needed.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Sto AG (DE 20022685).
Regarding claim 8, Oed does not disclose the sound absorber elements consist of a non-ductile foam. However, it is highly well known in the art, as evidenced by Sto AG, that panels used for removing sound reflection in a room, which can be used on suspended ceilings, can be constructed using expanded glass granules. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the material of the absorber elements of Oed to comprise of expanded glass granulate to from a glass-based foam, as taught in Sto AG, in order to provide the panel with specific acoustical absorption characteristics and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 16, Oed in view of Thrift et al., Belmonte et al., and Sto AG render obvious the sound absorber elements include a glass-based foam comprising expanded glass granulate (see Sto AG and the rejection of claim 8 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., Sto AG, and Kemp et al. ().
Regarding claim 9, Oed in view of Thrift et al., Belmonte et al., and Sto AG render obvious the sound absorber elements are made of expanded glass granulate with a grain size of 0.25 - 4 mm (see the machine translation of Sto AG, where such features would be provided within Oed as explained above), the granulate being sintered in plate form or being bonded with added binder (see the machine translation of Sto AG, where such features would be provided within Oed as explained above). Though the prior art do not specifically disclose the length-specific flow resistance being in the range 9-11 kPa*s/m4, it is highly well known in the art, as evidenced by paragraph 38 of Kemp et al., that the material density, porosity, and thickness determine the flow resistance of such a material and it would have been obvious to have provided the sound absorber material of Oed in view of Sto AG to be within the range as defined in order to provide an appropriate balance between cost, weight, and sound absorption qualities to the system based on the density and thickness of such a material, as taught in Kemp et al., and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).

Claim(s) 1-5, 10, 11, and 13 are rejected under 35 U.S.C. 103 as obvious over Rasch (U.S. Patent 3,157,251) in view of Nishikawa (JP10-46699) and Pigeon (U.S. Publication 2008/0196905).
Regarding claim 1, Rasch discloses a roof construction of a hall with walls (the building of figure 1 comprises of walls #12 and is configured to be used as a hall and thus meets such limitations as defined), several roof trusses (#14) having ends, the roof trusses resting at least at the ends on the walls (see figures 2 and 15, where the trusses #14 can rest upon the walls in different configurations) and with a sound-reflecting roof cladding (cladding #18 is constructed from metal and thus is considered a material that is sound-reflecting) carried by the roof trusses (see figures 1 and 2), wherein a sound-reflecting section of the roof cladding extends between adjacent roof trusses (see figure 2), wherein the roof cladding extending between the side surfaces of the roof trusses is not covered with sound-absorbing material (see figure 2, where the roof cladding is not covered by sound-absorbing material and instead is spaced from the beams through purlins #16). 
However, Rasch does not disclose use of a sound-absorbing strip on side surfaces of the roof trusses as defined. It is highly well known in the art, as evidenced by Nishikawa, that I-beam roof supports can be constructed with sound absorbing material which is to fill the height of the beam between the flanges of the beam to provide soundproofing to such a construction. Therefore, it would have been obvious to have included sound absorbing material on the side surfaces of the I-beams of Rasch, as taught in Nishikawa, in order to provide soundproofing to the construction and prevent the propagation of sound through the metal structure.
Furthermore, Rasch does not disclose the height of the roof rafters or spacing between the rafters to obtain the sound-reflecting section as defined. Roofs constructed from steel beams can use less material due to the strength of the metal compared to conventional wooden beams and rafters. Pigeon teaches that metal I-beam rafters can be spaced at distances of at least 20 feet, where the height of such beams is much smaller than that in order to provide a cost effective yet functional beam for use. Therefore, it would have been obvious to have constructed the sound-reflecting section to be at least twice an average height of the roof trusses, as taught in Pigeon, in order to construct a cost effective building that uses less structural material but properly holds the roof thereabove and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).). Finally, if the Examiner is considered to over broadly interpret the building of Rasch as comprising of a plurality of roof trusses, Pigeon teaches that a plurality of roof trusses can extend along the length of a building to form a building of a desired length and width and it would have been obvious to have used a plurality of roof rafters within Rasch in order to form a building of a desired length and width.
Regarding claim 2, Rasch in view of Nishikawa and Pigeon render obvious the absorber strips substantially completely cover the side surfaces of all the roof trusses lying in an interior of the hall (see figure 1 of Nishikawa, where such features would be provided within Rasch as explained above).
Regarding claim 3, Rasch in view of Nishikawa and Pigeon render obvious further absorber strips run along an upper edge of the walls and/or between adjacent roof trusses in the roof construction (Nishikawa discloses such sound absorber strips can be attached within spaces between the flanges of I-beams, where it would have been obvious to have similarly applied such sound absorber material to the wall beams of Rasch for further sound absorption properties).
Regarding claim 4, Rasch in view of Nishikawa and Pigeon render obvious an acoustically hard reflection wall arranged between the absorber strips located opposite one another on a common roof truss which is located between an upper flange and a lower flange of the roof truss (the hard reflective wall can be considered the web of the I-beams of Rasch and Nishikawa, which meet such limitations as broadly defined).
Regarding claim 5, Rasch in view of Nishikawa and Pigeon render obvious an air gap remains between the absorber strips and the reflection wall (see figure 1 of Nishikawa, where such features would be provided within Rasch as explained above).
Regarding claim 10, Rasch in view of Nishikawa and Pigeon render obvious the roof trusses are spaced apart from one another by more than four times a mean height of the roof trusses (as explained above, Pigeon teach that such rafters can be spaced at least 20 feet from one another, where it would have been obvious to have spaced such roof trusses at least four times a mean height form one another to save costs on construction while providing an adequate amount of support for safety and code purposes and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 11, Rasch in view of Nishikawa and Pigeon render obvious an area occupied by the absorber strips on the side faces of the roof trusses is smaller than a projected area of the roof cladding (the roof cladding of Rasch takes up more area than the combined area of the absorber strips, as taught in Nishikawa and added therein, due to the height of the rafters compared to the spacing therebetween).
Regarding claim 13, Rasch discloses a roof construction of a hall with walls (the building of figure 1 comprises of walls #12 and is configured to be used as a hall and thus meets such limitations as defined) and a roof structure which closes the hall upwards (see figure 1), the roof structure having a plurality of roof trusses (#14) resting on the walls (see figures 2 and 15, where the trusses #14 can rest upon the walls in different configurations) and a roof cladding (cladding #18 is constructed from metal and thus is considered a material that is sound-reflecting) supported by the roof trusses (see figures 1 and 2), wherein the roof cladding extending between adjacent roof trusses (see figure 2). 
However, Rasch does not disclose use of a sound-absorbing strip on side surfaces of the roof trusses as defined. It is highly well known in the art, as evidenced by Nishikawa that I-beam roof supports can be constructed with sound absorbing material which is to fill the height of the beam between the flanges of the beam to provide soundproofing to such a construction. Therefore, it would have been obvious to have included sound absorbing material on the side surfaces of the I-beams of Rasch, as taught in Nishikawa, in order to provide soundproofing to the construction and prevent the propagation of sound through the metal structure.
Furthermore, Rasch does not disclose the height of the roof rafters or spacing between the rafters to obtain the sound-reflecting section as defined. Roofs constructed from steel beams can use less material due to the strength of the metal compared to conventional wooden beams and rafters. Pigeon teaches that metal I-beam rafters can space distances of at least 20 feet, where the height of such beams is much smaller than that in order to provide a cost effective yet functional beam for use. Therefore, it would have been obvious to have constructed the sound-reflecting section to be at least twice an average height of the roof trusses, as taught in Pigeon, in order to construct a cost effective building that uses less structural material but properly holds the roof thereabove. Finally, if the Examiner is considered to over broadly interpret the building of Rasch as comprising of a plurality of roof trusses, Pigeon teaches that a plurality of roof trusses can extend along the length of a building to form a building of a desired length and width and it would have been obvious to have used a plurality of roof rafters within Rasch in order to form a building of a desired length and width.

Response to Arguments
Applicant's arguments filed 07/27/2027 have been fully considered but they are not persuasive.
As a note, Applicant does not argue the rejections using Oed as the primary reference and thus such rejections are considered proper and are repeated above.
Regarding Applicant’s arguments that Toas discloses use of a water vapor retarder and thus would prevent sound insulation through such an insulation batt, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Toas discloses such a vapor retarder can be used “in some embodiments” and need not be used in all instances, as shown in the figures and taught in the disclosure. Furthermore, the claim limitations do not prevent use of such a vapor retarder since only sound absorber material is disclosed as being used without further defining the sound absorption characteristics of the assembly. The rejections are thus considered proper and are upheld.
Regarding Applicant’s arguments that Toas does not reference sound absorption at all and is rather related to thermal insulation, the insulation of Toas is of a material that provides both sound and thermal insulation and thus meets such limitations as defined. Though Applicant does not reference thermal insulation within the disclosure and claims, the material used for such an insulation in the present invention would still comprise of a certain degree of thermal insulation as well. Furthermore, the rockwool material used for the insulation of Toas, though specifically used for thermal insulation purposes, also comprises of a sound insulation/absorption characteristic as well and thus meets such limitations as broadly defined. Applicant attempts to further argue that the present invention needs to have good sound absorption, see page 4 of the Remarks; however, such limitations are not defined within the claimed invention and even if worded as such would render such claims indefinite. Toas teaches of a material which comprises of sound absorption properties and thus meets such limitations as broadly defined.
Regarding Applicant’s arguments that the roof cladding of Toas is completely shielded acoustically by the insulation batt and thus does not have a sound reflecting section, suggesting Toas does not disclose the limitations requiring the roof cladding to not be covered with sound-absorbing material, in view of the disclosure and drawings of the present application, such features appear to define that a space is provided between the sound absorbing material and the roof cladding such that sound can propagate between the two. In Toas, a space is provided between the insulation batt and cladding such that an air cavity is formed, thus allowing sound to bounce off of the inner surface of the cladding. Furthermore, the cross-section and viewing angle of figure 3 of Toas shows that the batt does not cover the cladding from that view and thus meets such limitations as well. Applicant does not further define how such a sound absorbing material is to not cover the cladding, whether it be by point of view or direct contact, and Toas can be interpreted to meet such limitations as broadly defined. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635